Title: To John Adams from Caesar Augustus Rodney, 7 October 1818
From: Rodney, Caesar Augustus
To: Adams, John


				
					Venerable & Dear Sir,
					Wilmington Octobr. 7. 1818.
				
				Your much esteemed favor of the 26th. ulto. was received, a few days since, when I was occupied at court.My stock of letters & papers, left me, by my father &c uncle, is very  large; and it constitutes my principal inheritance, which I prize, beyond any estate, preserved from the wreck of the revolution. The patriotism of that period was without alloy. The perusal of the productions of those trying times, more especially those letters, evidently never intended for publication, always affords me  new pleasure & satisfaction. The actors in those scenes appear to have been inspired with an holy fervor & fortitude, which is breathed throughout their correspondence.I distinctly recollect two letters from, the deceased patriot Otis. One of them referred to a pamphlet, sent with it,  which he, or some friend had, then, just published: The other, was on the occasion, of the repeal of the Stamp Act. I have diligently searched the chest, which contained the journal of that congress, for these letters, without success. They must be mislaid, for they can, scarcely, be lost, and I shall before long come across them. As soon as I can find them, you shall be gratified with a sight of the originals, if I can meet with a friend, to whom I can confide them, to be safely delivered into your hands, relying, with the utmost confidence, on your care, for their return. It is true, as you justly observe, that the country I have lately visited presents a most interesting spectacle. Of the delightful climate of Buenos-Ayres, I can give you no adequate description. It seems an earthly Paradise, when blest with perpetual wisdom, you enjoy the fruits of the temperate & torrid zones, without experiencing any season, in which you would have to complain of either the heat, or the cold.I beheld there, to my agreeable surprise, an amiable and an interesting people nearly resembling in appearance & disposition the inhabitants of the U. States.I trust they will succeed. If they are deficient in any thing, it will be in that probity of character, which so peculiarly distinguished the patriots of our revolution. In this important respect, I think they have been very fortunate in the selection of their general officers.They have the example of the U. States to imitate; & that of France to avoid. The latter, really operates with them, like a bloody buoy, warning them of the dangers of its excesses. The former, they admire, & earnestly wish to copy. On these topicks I should deligt delight to have an opportunity, of conversing freely, with one of the principal pillars of our revolution.I am now engaged in drawing up a report, on the subject of our the late mission to S. America, to be presented to the Secretary of State. But two very unexpected courts, since my return, have reluctantly occupied a month of my time, and retarded my progress; so that, I fear, the work will bear evident marks of an hasty production.Your Very Respect. / & Truly
				
					C. A. Rodney
				
				
			